DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1-7 are objected to because of the following informalities:
Claim 1, lines 1-2, the recitation “An electric vehicle direct current (DC) charging system with a transformer capable of outputting a voltage of 1250 volts, comprising: a three-phase distribution transformer with an output end capable of outputting a line voltage of 1250 volts” should be -- An electric vehicle direct current (DC) charging system 
Claims 2-7, lines 1-2, the recitation “The electric vehicle direct current (DC) charging system with a transformer capable of outputting a voltage of 1250 volts” should be -- The electric vehicle direct current (DC) charging system 
Claim 7, lines 5-6, the recitation “a time-sharing and power-sharing manner” should be – the time-sharing and power-sharing manner

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, lines 1-3, it is not clear if the recitations “a transformer” and “a three-phase distribution transformer” mean different or the same transformer. Therefore, the scope of the claim is indefinite or uncertain. For the purpose of examination, the examiner interpret they mean the same three-phase distribution transformer.
In addition, claim 1, lines 2 and 4, it is not clear if the recitations “a voltage of 1250 volts” and “a line voltage of 1250 volts” mean different or the same voltage. Therefore, the scope of the claim is indefinite or uncertain. For the purpose of examination, the examiner interpret they mean the same line voltage.
Furthermore, similar and related 112(b) issues, as stated above, shall be corrected regarding claims 2-7, e.g., claims 2-7, lines 1-2, the recitation “… a transformer… a voltage of 1250 volts…”, and etc. …
Claims 2-7 inherit the deficiencies noted above and are thus, rejected under the same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Aker (U.S. 2003/0102845), in view of Smidt (U.S. 2018/0302006).
Regarding claim 1, Aker (U.S. 2003/0102845) teaches in Fig. 17 and 18, an electric vehicle direct current (DC) charging system (abstract) with a transformer (input transformer, Fig. 17) capable of outputting a voltage (voltage from transformer applied to rectifier, Fig. 17), comprising: a three-phase distribution transformer with an output end (AC 3PH input from transformer, Fig. 18) capable of outputting a line voltage (of L1, L2, L3, Fig. 18) and 
a buck-type (106, Fig. 17; [0264] [0094], power transistor switching frequencies and voltage in the range of 100V-1400V) ([0091] [0015]) high-frequency pulse width modulation (PWM) (PWM control circuit, Fig. 18; abstract) rectifier-filter circuit (AC 3 phase rectifier, Fig. 18; abstract); wherein the output end (at L1, L2, L3, Fig. 18) is connected with the buck-type high-frequency PWM rectifier-filter circuit; the buck-type high-frequency PWM rectifier-filter circuit is equipped with a charging controller ([0023]), and the charging controller is configured for controlling (PWM control circuit, Fig. 18; abstract) the buck-type high-frequency PWM rectifier-filter circuit. 
Aker does not explicitly teach (a transformer capable of outputting) a voltage of 1250 volts (comprising: a three-phase distribution transformer with an output end capable of outputting) a line voltage of 1250 volts.
Smidt (U.S. 2018/0302006) teaches a transformer (135, Fig. 1; [0063]) (or 230, Fig. 7; [0148]) capable of outputting a voltage of 1250 volts ([0063], lines 9-15 and 20-23; in which the transformer secondary side AC line voltage and DC charging battery voltage are approximately closed to those of the application’s [0025]- [0028]), comprising:
a three-phase distribution transformer (135, Fig. 1) (or 230, Fig. 7) with an output end capable of outputting a line voltage of 1250 volts ([0063], lines 9-15 and 20-23) and 
a switching converter (550, Fig. 7; [0167], 550 can be a buck); a filtering circuit (520+Ls1-Ls3, Fig. 7); PWM ([0110] [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a transformer capable of outputting) a voltage of 1250 volts (comprising: a three-phase distribution transformer with an output end capable of outputting) a line voltage of 1250 volts of Smidt’s into Aker’s, in order to provide a transformer with a primary high-voltage side and a secondary low-voltage side for AC down conversion ([0072]; Smidt).
Regarding claim 2, Aker teaches the electric vehicle DC charging system with a transformer capable of outputting a voltage of 1250 volts according to claim 1, in view of Smidt, wherein the three-phase distribution transformer (230, Fig. 7; Smidt) comprises a primary high-voltage side and a secondary low-voltage side (corresponding primary and secondary side of 230, Fig. 7; [0072]; Smidt), the primary high-voltage side (primary and secondary side of 230, Fig. 7; Smidt) is configured for being configured for being connected to a public medium-voltage distribution network ([0042], line 1; [0043], last 2 lines; Smidt), and the secondary low-voltage side (secondary side of 230, Fig. 7; Smidt) is capable of outputting the line voltage of 1250 volts ([0063], lines 9-15 and 20-23; Smidt).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aker (U.S. 2003/0102845) and Smidt (U.S. 2018/0302006), as applied above in claim 1, in view of Lui (CN 109687722 A).
Regarding claim 3, Aker teaches the electric vehicle DC charging system with a transformer capable of outputting a voltage of 1250 volts according to claim 1, in view of Smidt, wherein the buck-type high-frequency PWM rectifier-filter circuit (as disclosed above by Aker) is to form a fast-charging device (abstract), the fast-charging device comprises an on-vehicle charging socket ([0162]; Smidt), and the output end capable of outputting the line voltage of 1250 volts ([0063], lines 9-15 and 20-23; Smidt); a charging plug ([0162]), and the charging plug is configured for being connected with the on-vehicle charging socket ([0162]; Smidt) to charge the electric vehicle ([0004]) (or [0161] [0004]; Smidt). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charging plug and charging socket of Smidt’s into Aker’s, in order to provide a vehicle charging interface of the charging system disclosed by Aker.
The combination does not explicitly teach (wherein the buck-type high-frequency PWM rectifier-filter circuit is for being) arranged on a body of an electric vehicle (to form a fast-charging device, the fast-charging device comprises an on-vehicle charging socket, and the output end capable of outputting the line voltage of 1250 volts is) disposed with a charging plug, (and the charging plug is configured for being connected with the on-vehicle charging socket to charge the electric vehicle).
Lui (CN 109687722 A) teaches the buck-type PWM rectifier-filter circuit is for being arranged on a body of an electric vehicle (mode 4 or paragraph 11, lines 3-8 and mode 2 or paragraph 9, lines 3-7 of summary of the invention; abstract) to form a fast-charging device (paragraph 1, line 8 of background technology), the fast-charging device comprises an on-vehicle charging socket (abstract, line 2),
the output end capable of outputting the line voltage is disposed with a charging plug (mode 4 or paragraph 11, lines 3-8 of summary of the invention), and the charging plug is configured for being connected with the on-vehicle charging socket (abstract) to charge the electric vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the buck-type PWM rectifier-filter circuit is for) being arranged on a body of an electric vehicle (to form a fast-charging device, the fast-charging device comprises) an on-vehicle charging socket, (and the output end capable of outputting the line voltage is) disposed with a charging plug, and the charging plug is configured for being connected with the on-vehicle charging socket to charge the electric vehicle of Lui’s into Aker’s, in view of Smidt’s, in order to provide parts arrangement between the charging station and the electric vehicle.
Regarding claim 4, Aker teaches the electric vehicle DC charging system with a transformer capable of outputting a voltage of 1250 volts according to claim 3, in view of Smidt and further in view of Lui, wherein the buck-type high-frequency PWM rectifier-filter circuit comprises capacitors and inductors (L2s and C2 of 520, Fig. 7; Smidt) (or [0015] [0013]; e.g., CAP, inductor, Fig. 18; Aker), and the capacitors and the inductors are connected near the charging plug (mode 4 or paragraph 11, lines 3-5 of summary of the invention; Lui).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aker (U.S. 2003/0102845) and Smidt (U.S. 2018/0302006), as applied above in claim 1, in view of Li (CN 109494723 A).
Regarding claim 5, Aker teaches the electric vehicle DC charging system with a transformer capable of outputting a voltage of 1250 volts according to claim 1, in view of Smidt. The combination does not explicitly teach (wherein the charging controller is installed with) a system controlled by peak and valley electricity prices of a power grid.
Li (CN 109494723 A) teaches a system controlled by peak and valley electricity prices of a power grid (abstract, lines 3-6; last paragraph of summary of the invention). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a system controlled by peak and valley electricity prices of a power grid of Li’s into Aker’s, in view of Smidt’s, in order to provide a balancing power system and cost savings to users.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aker (U.S. 2003/0102845) and Smidt (U.S. 2018/0302006), as applied above in claim 1, in view of Rogendorf (CN 109927588 A).
Regarding claim 6, Aker teaches the electric vehicle DC charging system with a transformer capable of outputting a voltage of 1250 volts according to claim 1, in view of Smidt. The combination does not explicitly teach (wherein the three-phase distribution transformer comprises a secondary low-voltage side winding equipped with) at least two charging plugs connected in parallel, and the electric vehicle DC charging system is configured for transmitting power onto the at least two charging plugs in a time-sharing and power-sharing manner (according to a capacity of the three-phase distribution transformer).
Rogendorf (CN 109927588 A) teaches wherein the three-phase distribution transformer (10, Fig. 3; paragraph 2, line 1 of background) comprises a secondary low-voltage side winding (40, Fig. 3) equipped with at least two charging plugs (of 110, Fig. 3) connected in parallel (abstract), and the electric vehicle DC charging system (abstract) is configured for transmitting power onto the at least two charging plugs (of 110, Fig. 3) in a time-sharing  and power-sharing manner (item 10., paragraphs 12-13 of summary of invention; paragraph 2-3 of specific implementation methods) according to a capacity of the three-phase distribution transformer (10, Fig. 3) (vehicle charging voltage >800 VDC per paragraph 2 of background section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the three-phase distribution transformer comprises a secondary low-voltage side winding equipped with) at least two charging plugs connected in parallel, and the electric vehicle DC charging system is configured for transmitting power onto the at least two charging plugs in a time-sharing and power-sharing manner (according to a capacity of the three-phase distribution transformer) of Rogendorf’s into Aker’s, in view of Smidt’s, in order to provide a flexibility of transformer device for adjusted split-powerline system with beneficial in cost (1st paragraph of summary of invention).
Regarding claim 7, Aker teaches the electric vehicle DC charging system with a transformer capable of outputting a voltage of 1250 volts according to claim 6, in view of Smidt, and further in view of Rogendorf, wherein the secondary low-voltage side winding further is equipped with at least two charging piles (110, Fig. 3; Rogendorf), and the electric vehicle DC charging system (abstract; Rogendorf) is configured for transmitting power onto the at least two charging pile (110, Fig. 3; Rogendorf) in a time-sharing and power-sharing manner (item 10, paragraphs 12-13 of summary of invention; paragraph 2-3 of specific implementation methods; Rogendorf) according to according to the capacity of the three-phase distribution transformer (230, Fig. 7; [0148]) (or 10, Fig. 3; Rogendorf). 

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2015/0311696, U.S. 2019/0245432, U.S. 2017/0338651, and U.S. 2013/0307486.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 2, 2022